EXHIBIT 10.1

AMENDMENT NO. 7 AND AGREEMENT

This AMENDMENT NO. 7 AND AGREEMENT (“Agreement”) entered into and made effective
as of September 7, 2007 (“Effective Date”) is among Cano Petroleum, Inc., a
Delaware corporation (“Borrower”), the Guarantors (as defined below), the
Lenders (as defined below), and Union Bank of California, N.A., as
administrative agent for such Lenders (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).

RECITALS

A.            The Borrower is party to that certain Credit Agreement dated as of
November 29, 2005, as amended by the Amendment No. 1 dated as of February 24,
2006, and as amended by the Amendment No. 2, Assignment and Agreement dated as
of April 28, 2006, Amendment No. 3 entered into on May 12, 2006 but made
effective as of March 31, 2006, Amendment No. 4 dated as of June 30, 2006,
Amendment No. 5 and Agreement dated as of March 6, 2007, and Amendment No. 6
dated as of August 13, 2007 (as so amended, the “Credit Agreement”) among the
Borrower, the lenders party thereto from time to time (the “Lenders”), the
Administrative Agent, and the Issuing Lender.

B.            The Borrower, the Lenders and the Administrative Agent wish to,
subject to the terms and conditions of this Agreement (i) increase the Borrowing
Base and (ii) make certain amendments to the Credit Agreement as provided
herein.

THEREFORE, the Borrower, the Guarantors, the Lenders, and the Administrative
Agent hereby agree as follows:

Section 1.              Defined Terms.  As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the contrary.

Section 2.              Other Definitional Provisions. Article, Section,
Schedule, and Exhibit references are to Articles and Sections of and Schedules
and Exhibits to this Agreement, unless otherwise specified.  All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein”, and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term “including” means
“including, without limitation,”.  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.


--------------------------------------------------------------------------------


Section 3.              Amendments to Credit Agreement.

(a)           The last sentence of Section 5.02(b) of the Credit Agreement is
hereby replaced in its entirety with the following:

“Notwithstanding the foregoing, the Borrower is not required to turn over to the
Collateral Trustee the casualty insurance proceeds received by the Borrower and
its Subsidiaries in connection with the fires beginning on March 12, 2006 in the
Texas Panhandle; provided that (i) the aggregate amount of insurance proceeds
the Borrower is permitted to retain pursuant to the preceding provision shall
not exceed $6,000,000, (ii) the Borrower shall deposit all such insurance
proceeds into a deposit account with the Administrative Agent in which the
Administrative Agent shall have a first priority security interest , and (iii)
the Borrower shall use such proceeds to pay the attorneys’ fees, settlement
amounts and other litigation expenses incurred by the Borrower and its
Subsidiaries in defending or settling the Fire Litigation and for general
corporate purposes”

(b)           Section 6.18 of the Credit Agreement is hereby replaced in its
entirety with the following:

Section 6.18.        Leverage Ratio.  The Borrower (a) shall not permit the
Leverage Ratio at the end of each fiscal quarter ending prior to June 30, 2008
to be greater than 5.00 to 1.00; (b) shall not permit the Leverage Ratio at the
end of each fiscal quarter ending on or after June 30, 2008 but prior to
December 31, 2008 to be greater than 4.50 to 1.00; and (c) shall not permit the
Leverage Ratio at the end of each fiscal quarter ending on or after December 31,
2008 to be greater than 4.00 to 1.00; provided that, solely for purposes of
calculating Leverage Ratio under this clause, “consolidated Debt” shall not
include Debt outstanding under preferred Equity Interests issued in compliance
with Section 6.22.

Section 4.              Increases in the Borrowing Base.  Subject to the terms
of this Agreement, the Lenders and the Borrower hereby agree that as of the
Effective Date the Borrowing Base shall be $60,000,000 and such Borrowing Base
shall remain in effect at that level until the Borrowing Base is redetermined or
reduced in accordance with the Credit Agreement, as amended hereby.

Section 5.              Borrower Representations and Warranties.  The Borrower
represents and warrants that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and

2


--------------------------------------------------------------------------------


performance of this Agreement are within the corporate power and authority of
the Borrower and have been duly authorized by appropriate corporate and
governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of the Borrower enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and (f)
the Liens under the Security Instruments are valid and subsisting and secure
Borrower’s obligations under the Loan Documents.

Section 6.              Guarantors Representations and Warranties.  Each
Guarantor represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Guaranty and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on as and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date; (b) after giving effect to this Agreement, no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Agreement are within the corporate, limited liability company, or partnership
power and authority of such Guarantor and have been duly authorized by
appropriate corporate, limited liability company, or partnership action and
proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of such Guarantor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; (f) it has no defenses to the
enforcement of the Guaranty; and (g) the Liens under the Security Instruments
are valid and subsisting and secure such Guarantor’s and the Borrower’s
obligations under the Loan Documents.

Section 7.              Conditions to Effectiveness.  This Agreement, the
increase in the Borrowing Base, and the amendments to the Credit Agreement
provided herein shall become effective on the Effective Date and enforceable
against the parties hereto upon the occurrence of the following conditions
precedent:

(a)           The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent, and the Lenders.

(b)           No Default shall have occurred and be continuing as of the
Effective Date.

(c)           The representations and warranties in this Agreement shall be true
and correct in all material respects.

(d)           The Borrower shall have paid (i) a fee in the amount of $80,000
for the pro rata account of the Lenders (after giving effect to the assignment
provided herein) in

3


--------------------------------------------------------------------------------


consideration of the Borrowing Base increase as required under Section 2.08(d)
of the Credit Agreement, and (ii) all fees and expenses of the Administrative
Agent’s outside legal counsel and other consultants pursuant to all invoices
presented for payment on or prior to the Effective Date.

Section 8.              Acknowledgments and Agreements.

(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.

(b)           The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents.  Nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(c)           Each of the Borrower, the Guarantors, Administrative Agent, and
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and agrees that the Credit Agreement, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, and the Guaranty, are
not impaired in any respect by this Agreement.

(d)           From and after the Effective Date, all references to the Credit
Agreement and the Loan Documents shall mean such Credit Agreement and such Loan
Documents as amended by this Agreement.

(e)           This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.

Section 9.              Reaffirmation of the Guaranty.  Each Guarantor hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

Section 10.            Counterparts.  This Agreement may be signed in any number
of counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Agreement may be executed by
facsimile signature and all such signatures shall be effective as originals.

4


--------------------------------------------------------------------------------


Section 11.            Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted pursuant to the Credit Agreement.

Section 12.            Invalidity.  In the event that any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

Section 13.            Governing Law.  This Agreement shall be deemed to be a
contract made under and shall be governed by and construed in accordance with
the laws of the State of Texas.

Section 14.            Entire Agreement.  THIS AGREEMENT, THE CREDIT AGREEMENT
AS AMENDED BY THIS AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

5


--------------------------------------------------------------------------------


EXECUTED effective as of the date first above written.

BORROWER:

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

 

Chairman and Chief Executive Officer

 

 

GUARANTORS:

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

Each by:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

 

President

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

President

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

S. Jeffrey Johnson

 

President

 

Signature Page to Amendment No. 7 and Agreement

 


--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

ISSUING LENDER/LENDER:

UNION BANK OF CALIFORNIA, N.A.,

 

 

 

 

 

By:

/s/ Randall Osterberg

 

 

 

Randall Osterberg

 

 

 

Senior Vice President

 

Signature Page to Amendment No. 7 and Agreement

 


--------------------------------------------------------------------------------


 

NATIXIS, as a Lender

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

Name:

Donovan C. Brousard

 

Title:

Managing Director

 

 

 

 

By:

/s/ Louis P. Laville, III

 

Name:

Louis P. Laville, III

 

Title:

Managing Director

 

Signature Page to Amendment No. 7 and Agreement


--------------------------------------------------------------------------------